MONTGOMERY, Presiding Judge,
delivered the opinion of-the court:
Razor blades imported at the port of New York were classified by the collector of customs .under the first proviso to paragraph 128 of the tariff act of 1913 and, assessed for duty at 55 per cent ad valorem. Paragraph 128, in so far as it is pertinent to the case, reads as follows:
128. Penknives, pocketknives, s ⅜ * erasers, * * * and1 razors, all the foregoing, whether assembled but not fully finished or finished; valued at not more than $1 per dozen, 35 per centum ad valorem; valued at more than SI per dozen, 55 per centum ad valorem: Provided, That blades, handles, or other parts of any of the foregoing knives, razors, or erasers shall be dutiable at not less than the rate herein imposed upon the knives, razors, and erasers of which they are parts. * * *
*182The importers protested that the proviso covers only the blades, handles, or other parts of such razors as are imported unassembled, and relied on the claim that the goods were articles of metal, dutiable at either 20 per cent or 50 per cent ad valorem under the provisions of paragraph .167 of the tariff act of 1913, which paragraph reads as follows:
167. Articles or wares not specially provided for in this section; if composed wholly or in part of platinum, gold, or silver, and articles or wares plated with gold or silver, and whether partly or wholly manufactured, 60 per centum ad valorem; if composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, aluminum, or other metal, but not plated with gold or silver, and whether partly or wholly manufactured, 20 per centum ad valorem.
The evidence in the case establishes-that the razor blades in controversy were imported into the country to be made up into razors ready for use by riveting them to handles and then honing and setting them. The handles and rivets used are of domestic manufacture.
The board found as a fact that the razor blades in question were not imported with the handles of the razors of which the blades were destined to be a part, and virtually held as a matter of law that the first proviso to paragraph 128 was applicable only to blades imported with the handles and, other parts destined to be fitted .to such blades in order to constitute razors. The protest was therefore sustained by the board, and the Government appealed.
The decision of the board in this case and the contention of the importer finally reduce themselves to the single proposition that the proviso to paragraph 128 covers parts of unassembled razors and is not applicable to any of such parts unless they be imported with the .complementary parts necessary to constitute the entireties known as razors.
We find nothing in the proviso which warrants the limitation put upon its operation by the board and contended for by the importers’. The blades, handles, and other parts provided for are the blades, handles, and other parts of razors, and not the blades, handles, and other parts of assembled or unassembled razors. When it comes to imposing the rate of duty, however, it is true that the Congress does declare that blades, handles, and other parts of razors should bear a rate of duty not less than that imposed upon the razors "of which they are parts.” The phrase, however, "of which they are parts" does not necessarily imply that the blades, handles, etc., must be actual parts of assembled razors or unassembled razors rather than of razors of which they are destined to become parts.
Technically the language of the proviso "blades, handles, or other parts of any of the foregoing knives, razors,” etc., would mean the parts of razors already assembled. But obviously this is not the sense in which the reference to "any of the foregoing knives, razors,” *183etc., was employed. The reference to "any of the foregoing knives, razors,” etc., is to be held to be a reference to these terms generically, and refers to razors, knives, etc., of the class described in the enacting portion of the paragraph. This is essential in order to give force and effect to the proviso, and in this sense would include parts, though parts of unassembled razors.
Precisely the same consideration should influence ns to a conclusion that the reference by the terms "of which they are parts” is to he treated in the same manner. This statement is for the purpose of fixing the dutiable value of the razors. These knives, blades, handles, etc., are parts of a class of razors valued at not more than $1 per dozen or at more than $1 per dozen. Now, for the purpose of defining the rate of duty a somewhat clumsy statement is employed that "they shall he dutiable at not less than the rate herein imposed upon the knives, razors, and erasers * * * of which they are parts,” and the words "of which they are parts” refer back to the two classes of razors, one valued at $1 per dozen and the other valued at more than $1 per dozen. There is no indication to our minds that this proviso was intended to provide for unassembled razors; but it provides for parts of razors not yet assembled. Having so provided, the further purpose is evident by the proviso to fix a duty at a rate not less than that which by the previous terms of the paragraph had been imposed upon razors, and as two rates of duty were imposed upon different grades of razors it was necessary to distinguish them, and this distinction is made by providing that they should pay no less rate of duty than would the razors of which they are parts — that is, of which they were designed for and suitable to become parts of — would pay.
In the present case the value of the razor blades is admitted to be $2, and from this it is very clear that the razors of which they will form parts will be worth more than $1 per dozen.
The decision of the Board of General Appraisers is reversed.